Citation Nr: 1101331	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-29 161	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of a left shoulder gunshot wound, rated 30 percent 
disabling.

2.  Entitlement to an increased disability evaluation for the 
residuals of a right shoulder gunshot wound, rated 30 percent 
disabling.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Terrence T. Griffin

INTRODUCTION

The Veteran had active service from January 1968 to December 
1969, including combat service during the Vietnam War, and his 
decorations include the Combat Infantryman Badge, the Bronze Star 
with "V" Device, and the Purple Heart with Oak Leaf Cluster.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the VA RO in St. 
Petersburg, Florida.  

The Board remanded the present matters for further development in 
March 2006, August 2007 and July 2009.


FINDINGS OF FACT

1.	The Veteran served on active duty from January 1968 to 
December 1969. 

2.	On December 10, 2010, the Board was notified by the VA RO 
in St. Petersburg, Florida, that the Veteran died in September 
2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  In reaching 
this determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claims originated (listed on the title page of this decision).  


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
Acting 	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


